


110 HR 3917 IH: Coinage Efficiency Act of

U.S. House of Representatives
2007-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3917
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2007
			Mr. Space introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To suspend the effectiveness of certain regulations
		  relating to the penny, and the authority to prescribe such regulations, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coinage Efficiency Act of
			 2007.
		2.Suspension of
			 regulatory authority
			(a)In
			 generalThe regulations
			 prescribed by the Director of the United States Mint, pursuant to a delegation
			 by the Secretary of the Treasury of the Secretary’s authority under section
			 5111(d) of title 31, United States Code, as published in final form in the
			 Federal Register on April 16, 2007 (Vol. 72, No. 72, page 18880, et seq.), and
			 codified as part 82 of chapter 1 of subtitle B of title 31, Code of Federal
			 Regulations, shall cease to apply as of the date of the enactment of this Act,
			 and shall have no force or effect after such date, with respect to 1-cent
			 coins.
			(b)Suspension of
			 prospective regulationsThe Secretary of the Treasury shall have
			 no authority to prescribe any regulations under section 5111(d) of title 31,
			 United States Code, that would limit or prohibit the export, melting, or
			 treatment of the 1-cent coin during the period beginning on the date of the
			 enactment of this Act and ending on the date when the Secretary first issues a
			 1-cent coin with a different metallic content than the 1-cent coins issued as
			 of such date of enactment.
			(c)No effect on
			 other coinsNo provision of this section shall be construed as
			 affecting—
				(1)the applicability
			 of the regulations referred to in subsection (a) to coins other than the 1-cent
			 coin; or
				(2)the authority of
			 the Secretary of the Treasury to prescribe regulations under section 5111(d) of
			 title 31, United States Code, with respect to coins other than the 1-cent
			 coin.
				
